DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/04/2022 has been entered.  Claims 21-40 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8770458 B2 and claims 1-5 of U.S. Patent No.  9814461 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both Patents and the instant application are directed to a closure member made with metal and plastic.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-27, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda (US 4616774 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Yasuda (US 4616774 A) in view of Green et al. (US 5505363 A) and further in view of Slater et al. (US 5482054 A)
Regarding claims 21 and 25, Yasuda discloses a method of manufacturing a surgical instrument, the method comprising: providing a closure member having an upper flange portion (3)  arranged for engaging a first jaw of the surgical instrument and a lower flange portion (4) arranged for engaging a second jaw of the surgical instrument (8/10- capable of engaging if desired), each of the upper flange portion and the lower flange portion  having an internal  surface (sides engaging/abutting magnet 5), at least one of the first jaw or second jaw being made from a metallic material (capable of obtaining a jaw made of metallic material); forming a hole through one of the upper flange portion or lower flange portion (16/16’); and injecting a material (adhesive agent) having a low coefficient of friction into the hole to form a surface on the internal surface of the upper flange portion or lower flange portion  having a low coefficient of friction that is positioned to engage the respective first jaw or second  jaw to reduce friction between the closure member and the first jaw or second jaw  (col. 1 lines 55-57, col. 2, lines 1-44, figs. 1-4).
Yasuda states: “upper and lower yokes 3 and 4 are formed of the same material, and the adhesive agent a is injected from a through hole 16' formed on the upper yoke 3” (col. 2, lines 38-41)
In the alternative, if it can be argued that the first jaw or second jaw are positively claimed; wherein the at least one of the first jaw or second jaw being made from a metallic material and injecting a material having a low coefficient of friction into the hole of the closure member cannot be an adhesive agent, and the material having a low coefficient of friction is plastic-
Green et al. teaches a stapler/device (20) having a first jaw and second jaw (10/30) wherein the at least one of the first jaw or second jaw being made from a metallic material (anvil 10, col. 4, lines 29-67) and having a closure member (collar tube 28) made of material (PTFE/TEFLON and/or any “friction reducing materials”) having a low coefficient of friction to reduce wear/friction between the camming surfaces of the collar (interior surface 28a) and the jaws (17, col. 4, lines 62-67, col. 5, lines 1-8, col. 5, lines 45-67, claims 1-3, 10-15, figs. 1-5).
Slater et al. also teaches a method of manufacturing a surgical instrument (fig. 2), the method comprising providing a closure member (18, figs. 2 and 6-8) having an upper flange portion (top right side fig. 8c) and a lower flange portion (bottom/lower right side fig. 8c), each of the upper and lower flange portions having an inner surface (fig. 8), the surgical instrument having at least one jaw being made from a metallic material (col. 2, lines 45-60, col. 5, lines 2-31, col. 7, lines 59-67, col. 8, lines 1-20, claim 22),
forming a hole (419) through at least one of the upper and lower flange portion, the hole (419) being formed in a surface of the closure member; and
injecting a plastic material (plastic/518, col. 6, lines 45-55, col. 8, lines 32-51) into the hole to form a surface having a low coefficient of friction to engage the at least one jaw (figs. 2 and 6-8) to reduce friction between the closure member and the at least one jaw (holes anchor the closure member to be encased within plastic 518 in which friction will be reduced at least some degree if plastic is coated on contact areas and on the teeth, (col. 8, lines 32-51, fig. 8).
Given the teachings of Yasuda to have a method of manufacturing a surgical instrument with a closure member having flanges and having a hole therein filled with another material/adhesive to retain another member, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the at least one of the first jaw or second jaw being made from a metallic material and injecting a material having a low coefficient of friction into the hole of the closure member for having a detent type fitting of the magnet, increase strength of the yokes and jaws by having a polymer material and/or having the metal with plastic coating of Slater et al. & Green et al. and would be obvious to inject a material having a low coefficient of friction into the hole of the closure member obtain different strengths, flexibility, reducing friction, or attaching other members to the drive/closure member since it has been held to be within the general skill of a worker in the art to select at known material on the basis of its suitability for the intended use as a matter of design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 24 and 26, Slater et al. teaches forming the hole includes drilling the hole (the hole will require some type of boring/drilling to be formed) and forms a recess in the internal surface of at least one upper and lower flange portion (col. 8, lines 21-51, fig. 8).
Given the teachings of Green et al. to have a method of manufacturing a surgical instrument with a closure apparatus/drive beam for engaging one of the anvil assembly and the cartridge assembly, an inner surface on the closure apparatus/drive beam, securing a first plastic member to the inner surface of the closure apparatus/drive beam to reduce friction between the closure apparatus and of the anvil assembly or the cartridge assembly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include forming the hole includes drilling the hole and forms a recess in the internal surface of at least one upper and lower flange portion for increasing strength of the closure apparatus/drive beam by having a polymer material and/or having the metal with plastic coating of Slater et al. 

Claim(s) 28-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 5505363 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Green et al. (US 5505363 A) in view of Ahlberg et al.  (US 20050101991 A1) and further in view of Slater et al. (US 5482054 A).
Regarding claims 28 and 36, Green et al. teaches a method of manufacturing a surgical instrument (20), the method comprising: securing an anvil assembly to a cartridge assembly (10/30); forming a closure apparatus (collar tube 28) from metal (coated with a metallic alloy by an electroless plating process and/or PTFE/TEFLON and/or any “friction reducing materials”), the closure apparatus having a first portion (28a) arranged for engaging one of the anvil assembly or the cartridge assembly and a second portion (28a) arranged for engaging the other of the cartridge assembly or the anvil assembly (fig. 4), one of the first portion or the second portion including an inner surface (tubular, inner portion of tube); securing/overmolding a first plastic member (PTFE/TEFLON and/or any “friction reducing materials”) to the inner surface of to reduce friction (at camming surface 17) between the closure apparatus and of the anvil assembly or the cartridge assembly (col. 4, lines 62-67, col. 5, lines 1-8, col. 5, lines 45-67, claims 1-3, 10-15, figs. 1-5).
when a drive beam (28) is advanced distally into engagement with a first contact surface (camming surface 17) of at least one of the anvil assembly or the cartridge assembly to move at least one of the anvil assembly or the cartridge assembly towards an approximated configuration; and securing the closure apparatus to a distal portion of the drive beam (28a is integrally secured to 28, col. 4, lines 62-67, col. 5, lines 1-8, col. 5, lines 45-67, claims 1-3, 10-15, figs. 1-5).  Note – “when a drive beam is advance” is a conditional phrase which is unclear if this step is being positively/actively claimed since the conditional term “when” is optional and may never occur. 
In the alternative, if it can be argued that the drive beam is not advanced distally into engagement with a first contact surface of at least one of the anvil assembly or the cartridge assembly to move at least one of the anvil assembly or the cartridge assembly towards an approximated configuration; and securing the closure apparatus to a distal portion of the drive beam -
Ahlberg et al. teaches having a drive beam (30) advanced distally or proximally (depending on orientation – distal away from jaws, proximal toward jaws and etc. and see [0055-0057], figs. 15-16) into engagement with a first contact surface of at least one of an anvil assembly (18) or a cartridge assembly (21) to move at least one of the anvil assembly or the cartridge assembly towards an approximated configuration; and securing a closure apparatus (36/34) to a distal portion of the drive beam (Ahlberg et al. also teaches additional embodiments with a closure apparatus secured to distal end of drive beam [0032-0034], figs. 1-16).  Ahlberg et al. also teaches having a metal jaw and securing a first plastic member (secured via detent 94) to the inner surface of to reduce friction (bottom of jaws) between the closure apparatus and of the anvil assembly or the cartridge assembly ([0005, 0008, 0049], figs. 9-10).
Slater et al. also teaches a method of manufacturing a surgical instrument (fig. 2), the method comprising providing a closure member (18, figs. 2 and 6-8) having an upper flange portion (top right side fig. 8c) and a lower flange portion (bottom/lower right side fig. 8c), each of the upper and lower flange portions having an inner surface (fig. 8), the surgical instrument having at least one jaw being made from a metallic material (col. 2, lines 45-60, col. 5, lines 2-31, col. 7, lines 59-67, col. 8, lines 1-20, claim 22),
forming a hole (419) through at least one of the upper and lower flange portion, the hole (419) being formed in a surface of the closure member; and
injecting/securing a plastic material (plastic/518, col. 6, lines 45-55, col. 8, lines 32-51) into the hole to form a surface having a low coefficient of friction to engage the at least one jaw (figs. 2 and 6-8) to reduce friction between the closure member and the at least one jaw (holes anchor the closure member to be encased within plastic 518 in which friction will be reduced at least some degree if plastic is coated on contact areas and on the teeth, (col. 8, lines 32-51, fig. 8). Slater et al. also teaches having a drive beam (pull wires 60) that are advanced distally and proximally into engagement with a first contact surface of at least one of the anvil assembly or the cartridge assembly to move at least one of the anvil assembly or the cartridge assembly towards an approximated configuration; and securing the closure apparatus to a distal portion of the drive beam (figs. 2-7).
Given the teachings of Green et al. to have a method of manufacturing a surgical instrument with a closure apparatus/drive beam for engaging one of the anvil assembly and the cartridge assembly, an inner surface on the closure apparatus/drive beam, securing a first plastic member to the inner surface of the closure apparatus/drive beam to reduce friction between the closure apparatus and of the anvil assembly or the cartridge assembly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the closure apparatus/drive beam to be distally into engagement with a first contact surface of at least one of the anvil assembly and/or the cartridge assembly to move at least one of the anvil assembly or the cartridge assembly towards an approximated configuration; and securing the closure apparatus to a distal portion of the drive beam for having a replaceable engaging part and/or specific mating engaging member on the jaws as taught by Ahlberg et al. and Slater et al.
Regarding claims 22, 27, 29-30, 32, and 37-40, Green et al. teaches having a I-shaped cross-section driving beam (42, fig. 6).  Yasuda also teaches having a closure member having an upper flange portion (3) arranged for engaging a first jaw of the surgical instrument and a lower flange portion (4). 
Ahlberg et al. teaches having a drive beam (30) having upper and lower flange in with I-shaped cross-section (30 with end projections 36/34) and Ahlberg et al. also teaches additional embodiments with a closure apparatus secured to distal end of drive beam ([0032-0034], figs. 1-16).  Ahlberg et al. also teaches having a metal jaw and securing a first plastic member (secured via detent 94) to the inner surface of to reduce friction (bottom of jaws) between the closure apparatus and of the anvil assembly or the cartridge assembly ([0005, 0008, 0049], figs. 9-10).
Slater et al. teaches providing the closure member includes the closure member having a vertical beam portion (perpendicular portion to 66, fig. 8c) interconnecting the upper flange portion and the lower flange portion and forming the metal into an I-shaped cross-section (fig.8c), the upper horizontal and lower horizontal flange portions (fig. 8) the first portion being one of the upper or lower horizontal flange portions, having an internal surface and an external surface, wherein forming the hole (419) includes forming the hole such that the hole extends from the external surface to the internal surface of the at least one upper and lower flange portions (surfaces are arbitrary since all structures will have both an external and internal surface), and injecting the material is a plastic and includes injecting the material (plastic 518) at the external surface to the internal surface at the upper and lower horizontal flange portions to form the surface having a low coefficient of friction such that at least a portion of the internal surface of the at least one upper and lower flange portion (col. 8, lines 32-51, fig. 8).
Given the teachings of Green et al. to have a method of manufacturing a surgical instrument with a closure apparatus/drive beam for engaging one of the anvil assembly and the cartridge assembly, an inner surface on the closure apparatus/drive beam, securing a first plastic member to the inner surface of the closure apparatus/drive beam to reduce friction between the closure apparatus and of the anvil assembly or the cartridge assembly or Yasuda’s a closure member with having an upper flange portion arranged for engaging a first jaw of the surgical instrument and a lower flange portion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the closure member with having a vertical beam portion interconnecting the upper flange portion and the lower flange portion and forming the metal into an I-shaped cross-section, the upper horizontal and lower horizontal flange portions the first portion being one of the upper or lower horizontal flange portions, having an internal surface and an external surface, wherein forming the hole includes forming the hole such that the hole extends from the external surface to the internal surface of the at least one upper and lower flange portions, and injecting the material is a plastic and includes injecting the material at the external surface to the internal surface at the upper and lower horizontal flange portions to form the surface having a low coefficient of friction such that at least a portion of the internal surface of the at least one upper and lower flange portion for increasing strength of the closure apparatus/drive beam and/or for having more secure fitting as taught by Slater et al. and Ahlberg et al.
Regarding claims 31 and 33, Slater et al. teaches a second plastic member to the lower horizontal portion (518) and removing the first plastic member after securing the first plastic member (can be removed if desired, col. 8, lines 21-51, fig. 8). Ahlberg et al. also teaches having a metal jaw and securing a first plastic member (secured via detent 94) to the inner surface of to reduce friction (bottom of jaws) between the closure apparatus and of the anvil assembly or the cartridge assembly ([0005, 0008, 0049], figs. 9-10).
Given the teachings of Green et al. to have a method of manufacturing a surgical instrument with a closure apparatus/drive beam for engaging one of the anvil assembly and the cartridge assembly, an inner surface on the closure apparatus/drive beam, securing a first plastic member to the inner surface of the closure apparatus/drive beam to reduce friction between the closure apparatus and of the anvil assembly or the cartridge assembly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the closure apparatus/drive beam to include second plastic member to the lower horizontal portion  and removing the first plastic member after securing the first plastic member for having a replaceable engaging part, increase strength of the closure apparatus/drive beam by having a polymer material and/or having the metal with plastic coating of Slater et al. & Ahlberg et al.
Regarding claims 34-35, Slater et al. teaches forming the contact surface of the at least one of the anvil assembly or the cartridge assembly out of metal and overmolding a plastic section on the contact surface of the at least one of the anvil assembly or the cartridge assembly to reduce friction with the first portion (col. 8, lines 21-51, fig. 8). Ahlberg et al. also teaches having a metal jaw and securing a first plastic member (secured via detent 94) to the inner surface of to reduce friction (bottom of jaws) between the closure apparatus and of the anvil assembly or the cartridge assembly ([0005, 0008, 0049], figs. 9-10).
Given the teachings of Green et al. to have a method of manufacturing a surgical instrument with a closure apparatus/drive beam for engaging one of the anvil assembly and the cartridge assembly, an inner surface on the closure apparatus/drive beam, securing a first plastic member to the inner surface of the closure apparatus/drive beam to reduce friction between the closure apparatus and of the anvil assembly or the cartridge assembly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the closure apparatus/drive beam to have the contact surface of the at least one of the anvil assembly or the cartridge assembly out of metal and overmolding a plastic section on the contact surface of the at least one of the anvil assembly or the cartridge assembly to reduce friction with the first portion for having a replaceable engaging part, increase strength of the closure apparatus/drive beam by having a polymer material and/or having the metal with plastic coating of Slater et al. & Ahlberg et al. would be obvious to modify the contact surface(s) to obtain different strengths, flexibility, reducing friction, or attaching other members to the drive/closure member since it has been held to be within the general skill of a worker in the art to select at known material on the basis of its suitability for the intended use as a matter of design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 23, 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims along with filing Terminal Disclaimer(s) to overcome the Double Patenting rejection, supra/above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a method of manufacturing a surgical instrument comprising all the structural and functional limitations and further comprising providing a closure member having an upper flange portion and a lower flange portion arranged for engaging at least one jaw of the surgical instrument forming a hole in one of the flange portions, injecting a material into the hole to form a surface having a low coefficient of friction to engage the at least one jaw to reduce friction between the closure member and the at least one jaw includes forming the hole such that the hole extends from the external surface to the internal surface of the at least one upper and lower flange portions, and injecting the material includes injecting the material at the external surface to the internal surface to form the surface having a low coefficient of friction such that at least a portion of the internal surface of the at least one upper and lower flange portion. Having the …provides an effective compressive healing closure of a surgical area.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                                                               
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731